Exhibit 10.1
PURCHASE AGREEMENT
October 24, 2016
Merrill Lynch, Pierce, Fenner & Smith
         Incorporated
As Representative of the
several Initial Purchasers listed
in Schedule A hereto


c/o Merrill Lynch, Pierce, Fenner & Smith
  Incorporated
One Bryant Park
New York, New York 10036


Ladies and Gentlemen:


Introductory.  Alliance Data Systems Corporation, a Delaware corporation (the
"Company"), proposes to issue and sell to the several Initial Purchasers named
in Schedule A (the "Initial Purchasers"), acting severally and not jointly, the
respective amounts set forth in such Schedule A of this Purchase Agreement (this
"Agreement") of $500,000,000 aggregate principal amount of the Company's 5.875%
Senior Notes due 2021 (the "Notes").  Merrill Lynch, Pierce, Fenner & Smith
Incorporated ("Merrill Lynch") has agreed to act as the representative of the
several Initial Purchasers (the "Representative") in connection with the
offering and sale of the Notes.
The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of October 27, 2016 (the "Indenture"), among the Company, the
Guarantors (as defined below) and Regions Bank, as trustee (the "Trustee"). The
Notes will be issued only in book-entry form in the name of Cede & Co., as
nominee of The Depository Trust Company (the "Depositary") pursuant to a letter
of representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the "DTC Agreement"), among the Company, the Trustee and the
Depositary.
The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
"Guarantors" and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
"Guarantors"), pursuant to their guarantees (the "Guarantees").  The Notes and
the Guarantees attached thereto are herein collectively referred to as the
"Securities."
This Agreement, the Securities, the DTC Agreement and the Indenture are referred
to herein as the "Transaction Documents."
The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the "Subsequent Purchasers") on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the "Time of Sale").  The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the "Commission") under
the U.S. Securities Act of 1933 (as amended, the "Securities Act," which term,
as used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom.

--------------------------------------------------------------------------------



Pursuant to the terms of the Securities and the Indenture, investors who acquire
Securities shall be deemed to have agreed that Securities may only be resold or
otherwise transferred, after the date hereof, if such Securities are registered
for sale under the Securities Act or if an exemption from the registration
requirements of the Securities Act is available (including the exemption
afforded by Rule 144A under the Securities Act ("Rule 144A") or Regulation S
under the Securities Act ("Regulation S")).
The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated October 24, 2016 (the "Preliminary
Offering Memorandum"), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated October 24, 2016 (the "Pricing
Supplement"), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities.  The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the "Pricing Disclosure Package."  Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
"Final Offering Memorandum").
All references herein to the terms "Pricing Disclosure Package" and "Final
Offering Memorandum" shall be deemed to mean and include all information filed
by the Company under the Securities Exchange Act of 1934 (as amended, the
"Exchange Act," which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder) prior to the Time of Sale and
incorporated by reference in the Pricing Disclosure Package (including the
Preliminary Offering Memorandum) or the Final Offering Memorandum (as the case
may be), and all references herein to the terms "amend," "amendment" or
"supplement" with respect to the Pricing Disclosure Package or the Final
Offering Memorandum shall be deemed to mean and include all information filed by
the Company under the Exchange Act after the Time of Sale and incorporated by
reference in the Final Offering Memorandum.
The Company hereby confirms its agreements with the Initial Purchasers as
follows:
SECTION 1. Representations and Warranties.  Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the "Offering Memorandum" are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):
(a) No Registration Required.  Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or to qualify the Indenture under the Trust Indenture Act of 1939, as amended
(the "Trust Indenture Act," which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).
(b) No Integration of Offerings or General Solicitation.  None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an "Affiliate"), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company and the Guarantors
make no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy
-2-

--------------------------------------------------------------------------------



or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act.  None of the Company, its Affiliates, or any person acting
on its or any of their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation or warranty) has engaged or
will engage, in connection with the offering of the Securities, in any form of
general solicitation or general advertising within the meaning of Rule 502 under
the Securities Act.  With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
and the Guarantors make no representation or warranty) has engaged or will
engage in any directed selling efforts within the meaning of Regulation S and
(ii) each of the Company and its Affiliates and any person acting on its or
their behalf (other than the Initial Purchasers, as to whom the Company and the
Guarantors make no representation or warranty) has complied and will comply with
the offering restrictions set forth in Regulation S.
(c) Eligibility for Resale under Rule 144A.  Subject to compliance by the
Initial Purchasers with the representations and warranties set forth in Section
2 hereof and with the procedures set forth in Section 7 hereof, the Securities
are eligible for resale pursuant to Rule 144A and will not be, at the Closing
Date, of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
interdealer quotation system.
(d) The Pricing Disclosure Package and Final Offering Memorandum. Neither the
Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as applicable) as of the Closing Date, contains or represents an
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be.  The
Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of, Rule
144A.  The Company and the Guarantors have not distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers' distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than the Pricing
Disclosure Package and the Final Offering Memorandum.
(e) Company Additional Written Communications.  The Company and the Guarantors
have not prepared, made, used, authorized, approved or distributed and will not
prepare, make, use, authorize, approve or distribute any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a).  Each such
communication by the Company or its agents and representatives pursuant to
clause (iii) of the preceding sentence (each, a "Company Additional Written
Communication"), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
-3-

--------------------------------------------------------------------------------



to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omissions from each such Company
Additional Written Communication made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
the Representative expressly for use in any Company Additional Written
Communication.
(f) Incorporated Reports.  The reports incorporated by reference in the Offering
Memorandum at the time they were or hereafter are filed by the Company with the
Commission (collectively, the "Incorporated Reports") conformed and will conform
in all material respects to the requirements of the Exchange Act.  Each such
Incorporated Report, when taken together with the Pricing Disclosure Package,
did not as of the Time of Sale, and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
(g) The Purchase Agreement.  This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.
(h) The DTC Agreement.  The DTC Agreement has been duly authorized by the
Company and, on the Closing Date, will have been duly executed and delivered by,
and will constitute a valid and binding agreement of, the Company, enforceable
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
conveyance or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles, and except as rights
to indemnification and contribution may be limited by applicable law.
(i) Authorization of the Notes and the Guarantees.  The Notes to be purchased by
the Initial Purchasers from the Company will on the Closing Date be in the form
contemplated by the Indenture, have been duly authorized by the Company for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or conveyance or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification and contribution
may be limited by applicable law, and will be entitled to the benefits of the
Indenture.  On the Closing Date, the Guarantees of the Notes will be in the
respective forms contemplated by the Indenture and will have been duly
authorized by the Guarantors for issuance pursuant to this Agreement and the
Indenture.  When issued by each of the Guarantors, the Guarantees of the Notes
will have been duly executed by each of the Guarantors at the Closing Date and,
when the Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered against payment of the purchase price
therefor, the Guarantees of the Notes will constitute valid and binding
agreements of the Guarantors.
(j) Authorization of the Indenture.  The Indenture, at the Closing Date, will
have been duly authorized, executed and delivered by the Company and the
Guarantors and, assuming due authorization, execution and delivery thereof by
the Trustee will constitute a valid and binding agreement of the Company and the
Guarantors, enforceable against the Company and the
-4-

--------------------------------------------------------------------------------



Guarantors in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or conveyance or other similar laws relating to or affecting the rights
and remedies of creditors or by general equitable principles, and except as
rights to indemnification and contribution may be limited by applicable law.
(k) Description of the Securities and the Indenture.  The Securities and the
Indenture will conform in all material respects to the respective statements
relating thereto contained in the Offering Memorandum.
(l) No Material Adverse Change.  Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto):  (i) there has been no
material adverse change, or any development that would reasonably be expected to
result in a material adverse change, in the condition, financial or otherwise,
or in the earnings, business, operations or prospects, whether or not arising
from transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a "Material
Adverse Change"); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company or other
subsidiaries, any of its subsidiaries on any class of their respective capital
stock or repurchase or redemption by the Company or any of its subsidiaries of
any class of their respective capital stock, except for the repurchases of the
Company's common stock under its 2016 stock repurchase program approved by the
Company's Board of Directors on January 1, 2016 and amended to increase such
authorization on February 15, 2016.
(m) Independent Accountants.  Deloitte & Touche LLP, which has expressed its
opinion with respect to the financial statements (which term as used in this
Agreement includes the related schedules and notes thereto) and supporting
schedules filed with the Commission and included in the Offering Memorandum or
incorporated by reference therein is an independent registered public accounting
firm within the meaning of the Securities Act, the Exchange Act and the rules of
the Public Company Accounting Oversight Board.
(n) Preparation of the Financial Statements.  The financial statements, together
with the related schedules and notes, included in the Offering Memorandum or
incorporated by reference therein present fairly the consolidated financial
position of the entities to which they relate as of and at the dates indicated
and the results of their operations and cash flows for the periods specified. 
Such financial statements have been prepared in conformity with generally
accepted accounting principles as applied in the United States ("GAAP") applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto.  The financial data set forth in
the Offering Memorandum under the caption "Summary–Summary Consolidated
Financial and Other Data" fairly present in all material respects the
information set forth therein on a basis consistent with that of the audited
financial statements contained in the Offering Memorandum.  The statistical and
market‑related data and forward‑looking statements included in the Offering
Memorandum or incorporated by reference therein are based on or derived from
sources that the Company and its subsidiaries believe to be reliable and
accurate in all material respects and represent their good faith estimates that
are made
-5-

--------------------------------------------------------------------------------



on the basis of data derived from such sources.  The interactive data in
eXtensible Business Reporting Language incorporated by reference in the Final
Offering Memorandum and the Pricing Disclosure Package fairly present the
information called for in all material respects and have been prepared in
accordance with the Commission's rules and guidelines applicable thereto.
(o) Incorporation and Good Standing of the Company and its Subsidiaries.  Each
of the Company, the Guarantors and the Company's subsidiaries listed on Schedule
B hereto (each, a "Subsidiary" and, collectively, the "Subsidiaries") has been
duly incorporated, formed or organized, as applicable, and is validly existing
as a corporation, limited partnership or a limited liability company, as
applicable, in good standing under the laws of the jurisdiction of its
incorporation, formation or organization, as applicable, and has corporate,
limited partnership or limited liability company, as applicable, power and
authority to own or lease, as the case may be, and operate its properties and to
conduct its business as described in the Offering Memorandum and, in the case of
the Company and the Guarantors, to enter into and perform its obligations under
each of the Transaction Documents to which it is a party.  The Company, each
Guarantor and each of the Company's Subsidiaries is duly qualified as a foreign
corporation, limited partnership or limited liability company, as applicable, to
transact business and is in good standing or equivalent status in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a Material Adverse Change.  All
of the issued and outstanding capital stock or other ownership interest of each
Guarantor and each Subsidiary has been duly authorized and validly issued, is
fully paid and nonassessable and is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim, except as disclosed in the Offering Memorandum or except
as would not result in a Material Adverse Change.  The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit 21 to the Company's Annual Report
on Form 10‑K for the fiscal year ended December 31, 2015 filed by the Company
with the Commission, except for the Company's ownership interests in CBSM
Companhia Brasileira De Servicos De Marketing; Excentus Corporation;
Modopayments, LLC; SpendGo, Inc.; Brand Loyalty Sourcing Americas Holding B. V.,
Brand Loyalty Sourcing USA Inc. and LoyaltyOne (Shanghai) Marketing Limited.
(p) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required.  Neither the Company, the Guarantors nor any of the
Company's Subsidiaries is (i) in violation of its charter, bylaws or other
constitutive document or (ii) in default (or, with the giving of notice or lapse
of time, would be in default) ("Default") under any indenture, mortgage, loan or
credit agreement, note, contract, franchise, lease or other instrument to which
the Company, any Guarantor or any of the Company's Subsidiaries is a party or by
which it or any of them may be bound (including, without limitation, the
Company's existing credit agreement, dated July 10, 2013, among the Company, as
the borrower, certain of the Company's domestic subsidiaries, as guarantors, and
Wells Fargo Bank, National Association, as administrative agent (as amended,
supplemented and modified through the date hereof); that certain Amendment and
Restatement Agreement, dated June 9, 2016, relating to a €315,000,000 Facilities
Agreement, originally dated October 4, 2011, as amended on July 26, 2012 and as
amended and restated on January 17, 2013, on December 19, 2013 and on August 25,
2015, of BrandLoyalty Group B.V. (which agreement was assumed by the Company in
connection with its acquisition in January 2014);  the Company's 5.250% Senior
Notes due 2017, the Company's 6.375% Senior Notes due 2020, the Company's 5.375%
Senior Notes due 2022, the Company's 5.25% Senior Notes due 2023 and
asset-backed securities), or to which any of the property or
-6-

--------------------------------------------------------------------------------



assets of the Company, any Guarantor or any of the Subsidiaries is subject
(each, an "Existing Instrument"), except, in the case of clause (ii) above, for
such Defaults as would not, individually or in the aggregate, result in a
Material Adverse Change.  The execution, delivery and performance of this
Agreement and the Indenture by the Company and the Guarantors party thereto, and
the issuance and delivery of the Securities, and consummation of the
transactions contemplated hereby and thereby and by the Offering Memorandum (i)
will not result in any violation of the provisions of the charter, bylaws or
other constitutive document of the Company or any Guarantor, (ii) will not
conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any Guarantor pursuant to, or require the consent of any other party
to, any Existing Instrument, and (iii) will not result in any violation of any
law, administrative regulation or administrative or court decree applicable to
the Company or any Guarantor, except, in the case of clauses (ii) and (iii), for
such conflicts, breaches, Defaults, liens, charges, encumbrances or violations
as would not, individually or in the aggregate, result in a Material Adverse
Change.  No consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency is required for the execution, delivery and performance of the
Transaction Documents by the Company and the Guarantors to the extent a party
thereto, or the issuance and delivery of the Securities, or consummation of the
transactions contemplated hereby and thereby and by the Offering Memorandum,
except such as (i) have been obtained, or prior to the Closing Date, will have
been obtained or made and (ii) may be required under any applicable state or
foreign securities laws in any jurisdiction in which the Securities are offered
and sold in connection with the transactions contemplated hereby.  As used
herein, a "Debt Repayment Triggering Event" means any event or condition which
gives, or with the giving of notice or lapse of time would give, the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder's behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of the
Guarantors.
(q) No Material Actions or Proceedings.  There are no legal or governmental
actions, suits or proceedings pending or, to the best of the Company's and the
Guarantors' knowledge, threatened (i) against or affecting the Company or any of
its subsidiaries or (ii) which has as the subject thereof any property owned or
leased by, the Company or any of its subsidiaries, where, in each case, such
action, suit or proceeding, if determined adversely to the Company or such
subsidiary, would result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated by this Agreement.  No labor
dispute with the employees of the Company or any of its subsidiaries exists or,
to the best of the Company's and the Guarantors' knowledge, is threatened or
imminent, and the Company and the Guarantors are not aware of any existing,
threatened or imminent labor disputes with the employees of any principal
supplier of the Company, in each case that would result in a Material Adverse
Change.
(r) Intellectual Property Rights.  The Company and its subsidiaries own,
possess, license or have other valid rights to use all patents, patent
applications, trademarks and service marks, trade and service mark
registrations, trade names, trade dress, copyrights, rights in data and
databases, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, "Intellectual Property Rights") reasonably
necessary to conduct their businesses as now conducted and as proposed in the
Disclosure Package and the Final Offering Memorandum to be conducted.  Except as
disclosed in the Disclosure Package and the Final Offering Memorandum, (a) no
party has been granted an exclusive license to use any portion of such
Intellectual Property owned by the Company or its subsidiaries; (b) there is no
material infringement by third parties of any such Intellectual Property owned
by or exclusively licensed
-7-

--------------------------------------------------------------------------------



to the Company or its subsidiaries; (c) there is no pending or threatened
action, suit, proceeding or claim by others challenging the Company's or its
subsidiaries' rights in or to any of its material Intellectual Property, and the
Company is unaware of any facts that would form a reasonable basis for any such
claim; (d) there is no pending or threatened action, suit, proceeding or claim
by others challenging the enforceability, validity or scope of any such
Intellectual Property, and the Company is unaware of any facts that would form a
reasonable basis for any such claim; and (e) there is no pending or threatened
action, suit, proceeding or claim by others that the Company's business as now
conducted infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others, and the Company is unaware
of any other fact that would form a reasonable basis for any such claim, except
with respect to clauses (a), (b), (c), (d) and (e), for such licenses,
infringements, actions, suits, proceedings or claims as would not, individually
or in the aggregate, result in a Material Adverse Change.  Except as disclosed
in the Disclosure Package and the Final Offering Memorandum, and except as would
not, individually or in the aggregate, result in a Material Adverse Change, the
conduct of the Company's business, as currently conducted and as proposed in the
Disclosure Package and the Final Offering Memorandum to be conducted, does not
and will not infringe, misappropriate, dilute, violate or otherwise conflict
with the Intellectual Property rights of others.
(s) All Necessary Permits, etc.  The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, as described in the Disclosure Package and
the Final Offering Memorandum, except where failure to possess the same would
not result in a Material Adverse Change, and neither the Company nor any
subsidiary has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Change.
(t) Title to Properties.  The Company and each of its subsidiaries has good and
marketable title to all the properties and assets reflected as owned in the
financial statements referred to in Section 1(n) hereof, in each case free and
clear of any security interests, mortgages, liens, encumbrances, equities,
claims and other defects, except as disclosed in the Disclosure Package and the
Final Offering Memorandum, and except as such do not materially and adversely
affect the value of such property and do not materially interfere with the use
made or proposed to be made of such property by the Company or such subsidiary
or would not have, individually or in the aggregate, a Material Adverse Change. 
The real property, improvements, equipment and personal property held under
lease by the Company or any subsidiary are held under valid and enforceable
leases, with such exceptions as do not materially interfere with the use made or
proposed to be made of such real property, improvements, equipment or personal
property by the Company or such subsidiary or would not have, singly or in the
aggregate, a Material Adverse Change.
(u) Tax Law Compliance.  The Company and each of its subsidiaries have filed all
federal, state, local and foreign tax returns required to be filed by them
(taking into account valid extensions), and have paid all federal, state, local
and foreign taxes (including any related interest, penalties or additions to
tax) that are due and payable (whether or not shown on any tax return, including
in their capacity as a withholding agent), except those, if any (i) which are
being contested in good faith by appropriate proceedings diligently conducted
that stay the enforcement of the tax in question and for which adequate reserves
have been provided in accordance with GAAP or (ii) with respect to which the
failure to make such filing or payment could not
-8-

--------------------------------------------------------------------------------



individually or in the aggregate have a Material Adverse Change.  The Company
has made adequate charges, accruals and reserves in accordance with GAAP in the
applicable financial statements referred to in Section 1(n) hereof in respect of
all federal, state, local and foreign taxes for all current or prior periods as
to which the tax liability of the Company or any of its subsidiaries has not
been finally determined. There is no current, pending or, to the knowledge of
the Company and the Guarantors, threatened tax audit, assessment, deficiency or
other claim against the Company or any of its subsidiaries that would,
individually or in the aggregate, if determined adversely, result in a Material
Adverse Change.
(v) Company and Guarantors Not an "Investment Company".  The Company and the
Guarantors have been advised of the rules and requirements under the Investment
Company Act of 1940, as amended (the "Investment Company Act," which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder).  Neither the Company nor any Guarantor is, or after receipt of
payment for the Securities and the application of the proceeds thereof as
contemplated under the caption "Use of Proceeds" in the Disclosure Package and
the Final Offering Memorandum will be, an "investment company" within the
meaning of the Investment Company Act.
(w) Insurance.  Each of the Company and its subsidiaries are insured by
recognized, financially sound institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses including, without limitation, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction and acts of vandalism.  All
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company and its subsidiaries are
in compliance with the terms of such policies and instruments in all material
respects.  The Company has no reason to believe that it or any subsidiary will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.  Neither of the
Company nor any subsidiary has been denied any insurance coverage which it has
sought or for which it has applied.
(x) No Price Stabilization or Manipulation.  None of the Company or any of the
Guarantors has taken or will take, directly or indirectly, any action designed
to or that would be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
(y) Solvency.  Each of the Company and the Guarantors is, and immediately after
the Closing Date will be, Solvent.  As used herein, the term "Solvent" means,
with respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be required to pay the probable liabilities of such person on its debts as
they become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.
(z) Compliance with Sarbanes-Oxley.  The Company and its officers and directors,
in their capacity as such, are in compliance with the applicable provisions of
the Sarbanes-Oxley
-9-

--------------------------------------------------------------------------------



Act of 2002 (the "Sarbanes-Oxley Act," which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder).
(aa) Company's Accounting System.  The Company maintains a system of "internal
control over financial reporting" (as defined in Rule 13a-15(f) of the Exchange
Act) of the Company and its subsidiaries that complies with the requirements of
the Exchange Act and has been designed by, or under the supervision of, its
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP.  The Company maintains a system of accounting
controls of the Company and its subsidiaries that is in compliance with the
Sarbanes-Oxley Act and is sufficient to provide reasonable assurances that:  (i)
transactions are executed in accordance with management's general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets; (iii) access to assets is permitted only in accordance with
management's general or specific authorization; (iv) the recorded accountability
for assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (v) the
interactive data in eXtensible Business Reporting Language incorporated by
reference in the Final Offering Memorandum and the Pricing Disclosure Package
fairly present in all material respects the information called for by, and are
prepared in accordance with, the Commission's rules and guidelines applicable
thereto.
(bb) Disclosure Controls and Procedures.  The Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its consolidated subsidiaries, and such disclosure controls and procedures are
reasonably effective to perform the functions for which they were established
subject to the limitations of any such control system; the Company's auditors
and the Audit Committee of the Board of Directors of the Company have been
advised of:  (i) any significant deficiencies or material weaknesses in the
design or operation of internal controls which could adversely affect the
Company's ability to record, process, summarize, and report financial data; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company's internal controls; and since the date
of the most recent evaluation of such disclosure controls and procedures, there
has been (i) no material weakness in the Company's internal control over
financial reporting (whether or not remediated) and (ii) no change in the
Company's internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company's internal
control over financial reporting.
(cc) Regulations T, U, X.  Neither the Company nor any Guarantor nor any of
their respective subsidiaries nor any agent thereof acting on their behalf has
taken, and none of them will take, any action that might cause this Agreement or
the issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.
(dd) Compliance with and Liability Under Environmental Laws.  Except as would
not, individually or in the aggregate, result in a Material Adverse Change:  (i)
each of the Company and its subsidiaries and their respective operations and
facilities are in compliance with, and not subject to any known liabilities
under, applicable Environmental Laws, which compliance
-10-

--------------------------------------------------------------------------------



includes, without limitation, having obtained and being in compliance with any
permits, licenses or other governmental authorizations or approvals, and having
made all filings and provided all financial assurances and notices, required for
the ownership and operation of the business, properties and facilities of the
Company or its subsidiaries under applicable Environmental Laws, and compliance
with the terms and conditions thereof; (ii) neither the Company nor any of its
subsidiaries has received any written communication, whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the Company
or any of its subsidiaries is in violation of any Environmental Law; (iii) there
is no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company or any of its
subsidiaries has received written notice, and no written notice by any person or
entity alleging actual or potential liability on the part of the Company or any
of its subsidiaries based on or pursuant to any Environmental Law pending or, to
the best of the Company's and the Guarantors' knowledge, threatened against the
Company or any of its subsidiaries or any person or entity whose liability under
or pursuant to any Environmental Law the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law; (iv) neither
the Company nor any of its subsidiaries is conducting or paying for, in whole or
in part, any investigation, response or other corrective action pursuant to any
Environmental Law at any site or facility, nor is any of them subject or a party
to any order, judgment, decree, contract or agreement which imposes any
obligation or liability under any Environmental Law; (v) no lien, charge,
encumbrance or restriction has been recorded pursuant to any Environmental Law
with respect to any assets, facility or property owned, operated or leased by
the Company or any of its subsidiaries; and (vi) to the best of the Company's
and the Guarantors' knowledge, there are no past or present actions, activities,
circumstances, conditions or occurrences, including, without limitation, the
Release or threatened Release of any Material of Environmental Concern, that
could reasonably be expected to result in a violation of or liability under any
Environmental Law on the part of the Company or any of its subsidiaries,
including without limitation, any such liability which the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.
For purposes of this Agreement, "Environment" means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. "Environmental Laws"
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or threatened Release of Materials of Environmental Concern;
and (ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental
Concern.  "Materials of Environmental Concern" means any substance, material,
pollutant, contaminant, chemical, waste, compound, or constituent, in any form,
including without limitation, petroleum and petroleum products, subject to
regulation or which can give rise to liability under any Environmental Law. 
"Release" means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
(ee) ERISA Compliance.  Except as would not result in a Material Adverse Change,
the Company, and its subsidiaries and any "employee benefit plan" (as defined
under the U.S. Employee Retirement Income Security Act of 1974, as amended,
"ERISA," which term, as used herein, includes the regulations and published
interpretations thereunder) established or maintained by the Company, its
subsidiaries or their ERISA Affiliates (as defined below) are in compliance with
ERISA and, the Company is in compliance with its obligations under ERISA
-11-

--------------------------------------------------------------------------------



with respect to each "multiemployer plan" (as defined in Section 4001 of ERISA)
to which the Company, its subsidiaries or an ERISA Affiliate contributes (a
"Multiemployer Plan"). "ERISA Affiliate" means, with respect to the Company or a
subsidiary, any member of any group of organizations described in Section 414 of
the Internal Revenue Code of 1986, as amended, the "Code," which term, as used
herein, includes the regulations and published interpretations thereunder. None
of the following events has occurred within the prior six years or exists: (i)
an audit or investigation by the U.S. Internal Revenue Service, the U.S.
Department of Labor, the U.S. Pension Benefit Guaranty Corporation or any other
U.S. federal or state governmental agency or any foreign regulatory agency with
respect to the employment or compensation of employees by the Company or any of
its subsidiaries that would result in a Material Adverse Change or (ii) any
breach of any contractual obligation, or any violation of law or applicable
qualification standards, with respect to the employment or compensation of
employees by the Company or any of its subsidiaries that would result in a
Material Adverse Change. Except, in each case, as would not, individually or in
the aggregate, result in a Material Adverse Change, none of the following events
has occurred within the prior six years or is reasonably likely to occur: (i) a
failure to fulfill the obligations, if any, under the minimum funding standards
of Section 302 of ERISA with respect to a Plan, determined without regard to any
waiver of such obligations or extension of any amortization period; (ii) a
material increase in the aggregate amount of contributions required to be made
to all Plans in the current fiscal year of the Company and its subsidiaries
compared to the amount of such contributions made in the Company and its
subsidiaries' most recently completed fiscal year; (iii) a material increase in
the Company and its subsidiaries' "accumulated post-retirement benefit
obligations" (within the meaning of Statement of Financial Accounting Standards
106) compared to the amount of such obligations in the Company and its
subsidiaries' most recently completed fiscal year; (iv) any event or condition
giving rise to a liability under Title IV of ERISA; or (v) the filing of a claim
by one or more employees or former employees of the Company or any of its
subsidiaries related to its or their employment. For purposes of this paragraph,
the term "Plan" means a plan (within the meaning of Section 3(3) of ERISA)
subject to Title IV of ERISA with respect to which the Company or any of its
subsidiaries may have any liability. Each "employee benefit plan" established or
maintained by the Company, its subsidiaries or any of their ERISA Affiliates
that is intended to be qualified under Section 401 of the Code is so qualified
and nothing has occurred, whether by action or failure to act, which would
reasonably be expected to cause the loss of such qualification.
(ff) Compliance with Labor Laws.  Except as would not, individually or in the
aggregate, result in a Material Adverse Change, (i) there is (A) no unfair labor
practice complaint pending or, to the best of the Company's and the Guarantors'
knowledge, threatened against the Company or any of its subsidiaries before the
U.S. National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements pending, or to the best
of the Company's and the Guarantors' knowledge, threatened, against the Company
or any of its subsidiaries, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the best of the Company's and the Guarantors' knowledge,
threatened against the Company or any of its subsidiaries and (C) no union
representation question existing with respect to the employees of the Company or
any of its subsidiaries and, to the best of the Company's and the Guarantors'
knowledge, no union organizing activities taking place and (ii) there has been
no violation of any federal, state or local law relating to discrimination in
hiring, promotion or pay of employees or of any applicable wage or hour laws.
(gg) Compliance with Security, Privacy and Data Protection Laws.  The Company
and its subsidiaries have taken commercially reasonable actions to protect and
maintain the
-12-

--------------------------------------------------------------------------------



security and operation of their networks, hardware, software, databases,
websites and systems (and all data stored therein and transmitted thereby) and
there have been no material disruptions or outages of same.  The Company, and
each of its subsidiaries, is in compliance in all material respects with all
applicable laws, and its internal and published corporate policies and
procedures, concerning the privacy and/or security of personal data of or
concerning an individual, including, where applicable, any state data breach
notification laws, state social security number protection laws, the U.S.
Federal Trade Commission Act, as amended (15 U.S.C. Sections 41-58), the
Gramm-Leach-Bliley Act, and state consumer protection Laws.  The Company's email
direct marketing activities have not violated in any material respect, the
CAN-SPAM Act or any other U.S. federal or state law or regulation applicable to
electronic direct marketing.
(hh) Related Party Transactions.  No relationship, direct or indirect, exists
between or among any of the Company or any Affiliate of the Company, on the one
hand, and any director, officer, member, stockholder, customer or supplier of
the Company or any Affiliate of the Company, on the other hand, which is
required by the Securities Act to be disclosed in a registration statement on
Form S-1 which is not so disclosed in the Disclosure Package and the Final
Offering Memorandum.  There are no outstanding loans, advances (except advances
for business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company or any affiliate of the Company to or for the
benefit of any of the officers or directors of the Company or any affiliate of
the Company or any of their respective family members.
(ii) No Unlawful Contributions or Other Payments.  Neither the Company nor any
of its subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or Affiliate of the Company or any of its
subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (ii) is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the FCPA or the UK Bribery Act or any other
applicable anti-bribery or anti-corruption law, including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any "foreign official" (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA or the UK Bribery Act or any other applicable anti-bribery or
anti-corruption law or (iii) has made, offered, agreed, requested or taken an
act in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any  rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit.  The Company, its subsidiaries and, to
the knowledge of the Company and the Guarantors, its Affiliates have conducted
their businesses in compliance with the FCPA and the UK Bribery Act or any other
applicable anti-bribery or anti-corruption law and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.
"FCPA" means U.S. Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
"UK Bribery Act" means the Bribery Act 2010 of the United Kingdom, as amended,
and the rules and regulations thereunder.
(jj) No Conflict with Money Laundering Laws.  The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable
-13-

--------------------------------------------------------------------------------



financial recordkeeping and reporting requirements of the U.S. Currency and
Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the "Money Laundering
Laws") and no action, suit or proceeding by or before any court or U.S.
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company and the Guarantors, threatened.
(kk) No Conflict with Sanctions Laws.  Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee, authorized representative or Affiliate of
the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of Commerce, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty's
Treasury, or other relevant sanctions authority (collectively, "Sanctions"), nor
is the Company or any of its subsidiaries located, organized or resident in a
country or territory that is the subject of Sanctions. The Company will not,
directly or indirectly, use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person, (i) to fund any activities of or business with any person that,
at the time of such funding, is the subject of Sanctions, or is in the Crimea
region of the Ukraine, Cuba, Iran, Syria, North Korea, Sudan or in any other
country or territory, that, at the time of such funding, is the subject of
Sanctions (each, a "Sanctioned Country"), (ii) to fund or facilitate any
activities of or business in any Sanctioned Country or (iii) in any other manner
that will result in a violation by any person (including any person
participating in the offering, whether as underwriter, initial purchaser,
advisor, investor or otherwise) of Sanctions. The Company and its subsidiaries
have not, in the past five years, knowingly engaged in, and are not now
knowingly engaged in, any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject of Sanctions or with
any Sanctioned Country, provided, however, that with respect to any subsidiary
acquired by the Company during such five-year period, this representation is
made to the knowledge of the Company and the Guarantors as to the time period
prior to which such entity has been the Company's subsidiary.
(ll) Compliance with Banking Regulations.  Each of Comenity Bank (f/k/a World
Financial Network Bank) and Comenity Capital Bank (f/k/a World Financial Capital
Bank) (collectively, the "Banks") is a wholly-owned subsidiary of the Company. 
No charge, investigation or proceeding for the termination or revocation of the
charter or good standing of either Bank is pending or, to the best knowledge of
the Company and the Guarantors, threatened.  The deposit accounts and deposits
of each Bank are duly and adequately insured by the Federal Deposit Insurance
Corporation (the "FDIC") to the full extent of FDIC insurance limits. No charge,
investigation or proceeding for the termination or revocation of either Banks'
FDIC insurance is pending or, to the best knowledge of the Company and the
Guarantors, threatened. Neither the Company nor either Bank is subject to any
order of the FDIC or any state or foreign banking departments with jurisdiction
over either Bank or its operations, nor, except as set forth in the Pricing
Disclosure Package and the Final Offering Memorandum, is the Company or either
Bank subject to any agreement or consent related to compliance with U.S. banking
laws and regulations with, or, except as disclosed and provided in writing to
the Representative, board resolution adopted at the instigation of, any such
regulatory authorities.  Each Bank has conducted and is conducting its business
so as to comply in all material respects with all applicable U.S. federal,
foreign and state laws, rules, regulations, decisions, directives and orders
-14-

--------------------------------------------------------------------------------



of, and agreements with, the FDIC and any state or foreign banking departments
with jurisdiction over such Bank or its operations.  No material charge,
investigation or proceeding with respect to, or relating to, either Bank is
pending or, to the best knowledge of the Company and the Guarantors, threatened,
by or before any regulatory, administrative or U.S. governmental agency, body or
authority. Each Bank is in compliance with all applicable capital requirements. 
Each Bank is well capitalized as defined in FDIC regulations, with capital
ratios as set forth in the Pricing Disclosure Package and the Final Offering
Memorandum.  Except as would not result in a Material Adverse Change, whether
singly or in the aggregate, the credit card accounts (the "Accounts") originated
by either Bank, whether securitized by such Bank or retained as seller's
interest for such Bank's own account, have been created, maintained by such Bank
and serviced in compliance with applicable U.S. federal and state laws and
regulations and the standard policies and procedures of such Bank relating to
the administration of the Accounts including, but not limited to, the
solicitation, credit approval, processing, servicing, collection and other
administration and management of the Accounts, as such policies and procedures
may have been modified from time to time.  The interest rates, fees and charges
in connection with the Accounts comply in all material respects with applicable
U.S. federal and state laws and regulations and, except as would not reasonably
be expected to result in a Material Adverse Change, whether singly or in the
aggregate, with each agreement between such Bank and a cardholder containing the
terms and conditions of the Account.  All applications for Accounts have been
conducted and evaluated and applicants notified in a manner which is in
compliance, in all material respects, with all applicable provisions of the U.S.
Equal Credit Opportunity Act and its implementing regulations, as amended.  All
disclosures made in connection with the Accounts are and have been in
compliance, in all material respects, with the applicable provisions of the U.S.
Consumer Credit Protection Act and its implementing regulations, as amended. 
Each of the Banks is in compliance, in all material respects, with the U.S.
Truth in Lending Act and the U.S. Fair Credit Reporting Act, as amended by the
U.S. Credit Card Accountability Responsibility and Disclosure Act of 2009.  The
Company is not required to register as a bank holding company under the U.S.
Bank Holding Company Act of 1956, as amended.  Each of the Company and its
subsidiaries are in compliance in all material respects with all rules and
regulations that are in effect and applicable to them pursuant to the U.S.
Dodd-Frank Wall Street Reform and Consumer Protection Act, including but not
limited to rules and regulations regarding asset-backed securities issued by the
Commission.
(mm) Regulation S.  The Company, the Guarantors and their respective Affiliates
and all persons acting on their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation) have complied with
and will comply with the offering restrictions requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Offering Memorandum will contain the disclosure
required by Rule 902.  The Company is a "reporting issuer" as defined in
Rule 902 under the Securities Act.
Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.
SECTION 2. Purchase, Sale and Delivery of the Securities.
(a) The Securities.  The Company agrees to issue and sell to the Initial
Purchasers, severally and not jointly, all of the Notes, and each Guarantor
agrees to execute its Guarantee, and subject to the
-15-

--------------------------------------------------------------------------------



conditions set forth herein, the Initial Purchasers agree, severally and not
jointly, to purchase from the Company the aggregate principal amount of the
Notes set forth opposite their names on Schedule A hereto, at a purchase price
of 98.00% of the principal amount thereof payable on the Closing Date, in each
case, on the basis of the representations, warranties and agreements herein
contained, and upon the terms herein set forth.
(b) The Closing Date.  Delivery of certificates for the Notes in definitive form
to be purchased by the Initial Purchasers and payment therefor shall be made at
the offices of Cahill Gordon & Reindel LLP (or such other place as may be agreed
to by the Company and the Representative) at 9:00 a.m. New York City time, on
October 27, 2016 or such other time and date as the Representative shall
designate by notice to the Company (the time and date of such closing are called
the "Closing Date").  The Company hereby acknowledges that the Representative
may provide notice to postpone the Closing Date as originally scheduled based on
a determination by the Company or the Initial Purchasers to recirculate to
investors copies of an amended or supplemented Offering Memorandum or a delay as
contemplated by the provisions of Section 17 hereof. It is understood that the
Representative is authorized, for its own account and the accounts of the
several Initial Purchasers, to accept delivery of and receipt for, and make
payment of the purchase price for, the Securities the Initial Purchasers have
agreed to purchase.
(c) Delivery of the Notes.  The Company shall deliver, or cause to be delivered,
to the Representative for the accounts of the several Initial Purchasers
certificates for the Notes at the Closing Date against the irrevocable release
of a wire transfer of immediately available funds for the amount of the purchase
price therefor.  The certificates for the Notes shall be in such denominations
and registered in the name of Cede & Co., as nominee of the Depositary, pursuant
to the DTC Agreement, and shall be made available for inspection on the business
day preceding the Closing Date at a location in New York City, as the
Representative may designate.  Time shall be of the essence, and delivery at the
time and place specified in this Agreement is a further condition to the
obligations of the Initial Purchasers.
(d) Initial Purchasers as Qualified Institutional Buyers.  Each Initial
Purchaser, severally and not jointly, represents and warrants to, and agrees
with, the Company and the Guarantors that:
1. it will offer and sell Securities only to (a) persons who it reasonably
believes are "qualified institutional buyers" within the meaning of Rule 144A
("Qualified Institutional Buyers") in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;
2. it is an institutional "accredited investor" within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and
3. it will not offer or sell Securities by, any form of general solicitation or
general advertising, including but not limited to the methods described in Rule
502(c) under the Securities Act.
SECTION 3. Additional Covenants.  Each of the Company and the Guarantors
further, jointly and severally, covenants and agrees with each Initial Purchaser
as follows:
(a) Preparation of Final Offering Memorandum; Initial Purchasers' Review of
Proposed Amendments and Supplements and Company Additional Written
Communications.  As promptly as practicable following the Time of Sale and in
any event not later than the second business day following the date hereof, the
Company will prepare and
-16-

--------------------------------------------------------------------------------



deliver to the Initial Purchasers the Final Offering Memorandum, which shall
consist of the Preliminary Offering Memorandum as modified only by the
information contained in the Pricing Supplement.  The Company will not amend or
supplement the Preliminary Offering Memorandum or the Pricing Supplement.  The
Company will not amend or supplement the Final Offering Memorandum prior to the
Closing Date unless the Representative shall previously have been furnished a
copy of the proposed amendment or supplement at least two (2) business days
prior to the proposed use or filing, and shall not have objected to such
amendment or supplement.  Before making, preparing, using, authorizing,
approving or distributing any Company Additional Written Communication, the
Company and the Guarantors will furnish to the Representative a copy of such
written communication for review and will not make, prepare, use, authorize,
approve or distribute any such written communication to which the Representative
reasonably object.
(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters.  If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors agree to promptly notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law.  If, prior to
the completion of the placement of the Securities by the Initial Purchasers with
the Subsequent Purchasers, any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Final Offering Memorandum,
as then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of the
Representative or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and the Guarantors will promptly notify the Initial Purchasers thereof
and forthwith prepare and (subject to Section 3(a) hereof) furnish to the
Initial Purchasers such amendments or supplements to the Final Offering
Memorandum so that the statements in the Final Offering Memorandum as so amended
or supplemented will not, in the light of the circumstances at the Closing Date
and at the time of sale of Securities, be misleading or so that the Final
Offering Memorandum, as amended or supplemented, will comply with all applicable
law.
(c) Copies of the Offering Memorandum.  The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.
(d) Blue Sky Compliance.  Each of the Company and the Guarantors shall cooperate
with the Representative and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representative, shall comply with such laws and
shall
-17-

--------------------------------------------------------------------------------



continue such qualifications, registrations and exemptions in effect so long as
required for the distribution of the Securities.  None of the Company or any of
the Guarantors shall be required to qualify as a foreign corporation or to take
any action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation.  The Company will advise the Representative
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, each of the Company and the Guarantors shall use its
commercially reasonable efforts to obtain the withdrawal thereof at the earliest
possible moment.
(e) Use of Proceeds.  The Company shall apply the net proceeds from the sale of
the Notes sold by it in the manner described under the caption "Use of Proceeds"
in the Pricing Disclosure Package.
(f) The Depositary.  The Company will cooperate with the Initial Purchasers and
use their commercially reasonable efforts to permit the Securities to be
eligible for clearance and settlement through the facilities of the Depositary.
(g) Additional Issuer Information.  Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission all reports and
documents required to be filed under Section 13 or 15 of the Exchange Act. 
Additionally, at any time when the Company is not subject to Section 13 or 15 of
the Exchange Act, for the benefit of holders and beneficial owners from time to
time of the Securities, the Company shall furnish, at its expense, upon request,
to holders and beneficial owners of Securities and prospective purchasers of
Securities information ("Additional Issuer Information") satisfying the
requirements of Rule 144A(d).
(h) Future Reports to the Initial Purchasers.  At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities remain
outstanding, the Company will furnish to the Representative and, upon request,
to each of the other Initial Purchasers:  (i) as soon as practicable after the
end of each fiscal year, copies of the Annual Report of the Company containing
the balance sheet of the Company as of the close of such fiscal year and
statements of income, stockholders' equity and cash flows for the year then
ended and the opinion thereon of the Company's independent public or certified
public accountants; (ii) as soon as practicable after the filing thereof, copies
of each proxy statement, Annual Report on Form 10-K, Quarterly Report on Form
10-Q, Current Report on Form 8-K or other report filed by the Company with the
Commission, the Financial Industry Regulatory Authority ("FINRA") or any
securities exchange; and (iii) as soon as available, copies of any report or
communication of the Company mailed generally to holders of its capital stock or
debt securities (including the holders of the Securities), if, in each case,
such documents are not filed with the Commission within the time periods
specified by the Commission's rules and regulations under Section 13 or 15 of
the Exchange Act.
(i) No Integration.  The Company agrees that it will not and will cause its
subsidiaries not to make any offer or sale of securities of the Company or such
subsidiary of any class if, as a result of the doctrine of "integration"
referred to in Rule 502 under the Securities Act, such offer or sale would
render invalid (for the purpose of (i) the sale of the Securities by the Company
to the Initial Purchasers, (ii) the resale of the Securities by the Initial
Purchasers to Subsequent Purchasers or (iii) the resale of the Securities by
such Subsequent Purchasers to
-18-

--------------------------------------------------------------------------------



others) the exemption from the registration requirements of the Securities Act
provided by Section 4(a)(2) thereof or by Rule 144A or by Regulation S
thereunder or otherwise.
(j) No General Solicitation or Directed Selling Efforts.  The Company agrees
that it will not and will not permit any of its subsidiaries or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or (ii)
engage in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Company will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.
(k) No Restricted Resales.  The Company will not, and will not permit any of its
affiliates (as defined in Rule 144 under the Securities Act) to resell any of
the Notes that have been reacquired by any of them.
(l) Legended Securities.  Each certificate for a Security will bear the legend
contained in "Transfer Restrictions" in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.
The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.
SECTION 4. Payment of Expenses.
(a) Each of the Company and the Guarantors agrees to pay all reasonable costs,
fees and expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby,
including, without limitation, (i) all expenses incident to the issuance and
delivery of the Securities (including all printing and engraving costs), (ii)
all necessary issue, transfer and other stamp, excise or similar taxes in
connection with the issuance and sale of the Securities to the Initial
Purchasers, (iii) all fees and expenses of the Company's and the Guarantors'
counsel, independent public or certified public accountants and other advisors,
(iv) all costs and expenses incurred in connection with the preparation,
printing, filing, shipping and distribution (including any form of electronic
distribution) of the Pricing Disclosure Package and the Final Offering
Memorandum (including financial statements and exhibits), and all amendments and
supplements thereto, and the Transaction Documents, (v) all filing fees,
attorneys' fees and expenses incurred by the Company, the Guarantors or the
Initial Purchasers in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Securities for offer and sale under the securities laws of the several states of
the United States, the provinces of Canada or other jurisdictions designated by
the Initial Purchasers and agreed by the Company (including, without limitation,
the cost of preparing, printing and mailing preliminary and final blue sky or
legal investment memoranda and any related supplements to the Pricing Disclosure
Package or the Final Offering Memorandum, (vi) the fees and expenses of the
Trustee, including the fees and disbursements of counsel for the Trustee in
connection with the Indenture and the Securities, (vii) any filing fees incident
to, and any reasonable fees and disbursements of counsel to the Initial
Purchasers in connection with the review by FINRA, if any, of the terms of the
sale of the Securities, and (viii) all fees and expenses (including reasonable
fees and expenses of counsel) of the Company and the Guarantors in connection
with approval of the Securities by the
-19-

--------------------------------------------------------------------------------



Depositary for "book-entry" transfer, and the performance by the Company and the
Guarantors of their respective other obligations under this Agreement.
(b) Except as provided in this Section 4 and Sections 6, 8 and 9 hereof, the
Initial Purchasers shall pay their own expenses, including the (i) fees and
disbursements of their counsel and (ii) all expenses incident to the "road show"
for the offering of the Securities.
SECTION 5. Conditions of the Obligations of the Initial Purchasers.  The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company
and the Guarantors of their covenants and other obligations hereunder, and to
each of the following additional conditions:
(a) Accountants' Comfort Letter.  On the date hereof, the Initial Purchasers
shall have received from Deloitte & Touche LLP, the independent registered
public accounting firm for the Company, a "comfort letter" dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representative, covering the financial information in the Pricing Disclosure
Package or incorporated by reference therein and other customary matters.  In
addition, on the Closing Date, the Initial Purchasers shall have received from
such accountants a "bring-down comfort letter" dated the Closing Date addressed 
to the Initial Purchasers, in form and substance satisfactory to the
Representative, in the form of the "comfort letter" delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Offering Memorandum or incorporated by reference therein and any amendment or
supplement thereto and (ii) procedures shall be brought down to a date no more
than three (3) days prior to the Closing Date.
(b) No Material Adverse Change or Ratings Agency Change.  For the period from
and after the date of this Agreement and prior to the Closing Date:
(i) in the judgment of the Representative there shall not have occurred any
Material Adverse Change; and
(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any "nationally recognized statistical rating
organization" registered under Section 15E of the Exchange Act.
(c) Opinion of Counsel for the Company.  On the Closing Date the Initial
Purchasers shall have received (i) the opinion, including the negative assurance
statement, of Akin Gump Strauss Hauer & Feld LLP, counsel for the Company, dated
as of such Closing Date, the form of which is attached as Exhibit A, and (ii)
the opinion of internal counsel of the Company, with regard to the matters set
forth in Exhibit B.
(d) Opinion of Counsel for the Initial Purchasers.  On the Closing Date the
Initial Purchasers shall have received the favorable opinion and the negative
assurance letter of Cahill Gordon & Reindel LLP, counsel for the Initial
Purchasers, dated as of such Closing Date, with
-20-

--------------------------------------------------------------------------------



respect to such matters as may be reasonably requested by the Initial
Purchasers, in form and substance satisfactory to the Initial Purchasers.
(e) Officers' Certificate.  On the Closing Date the Initial Purchasers shall
have received a written certificate of the Company executed by the Chief
Executive Officer or President of the Company and the Chief Financial Officer or
Chief Accounting Officer of the Company, dated as of the Closing Date, to the
effect set forth in Section 5(b)(ii) hereof, and further to the effect that:
(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;
(ii) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date;
(iii) no "Default" as that term is used in any of the Existing Instruments
exists on such date and the actual and pro forma data concerning compliance by
the Company under the financial covenant ratios contained in the Existing
Instruments that is attached to such certificate is true, correct and complete;
and
(iv) each of the Company and the Guarantors has complied with all the agreements
and satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date.
(f) Indenture.  The Company and the Guarantors shall have executed and delivered
the Indenture, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received executed copies
thereof.
(g) Additional Documents.  On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.
SECTION 6. Reimbursement of Initial Purchasers' Expenses.  If this Agreement is
terminated by the Representative pursuant to Section 5 or 10 hereof, including
if the sale to the Initial Purchasers of the Securities on the Closing Date is
not consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company and the Guarantors agree to reimburse the Initial Purchasers,
severally, upon demand for all out-of-pocket expenses that shall have been
reasonably incurred by the Initial Purchasers in connection with the proposed
purchase and the offering and sale of the Securities, including, without
-21-

--------------------------------------------------------------------------------



limitation, fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.
SECTION 7. Offer, Sale and Resale Procedures.  Each of the Initial Purchasers,
on the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:
(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made.  Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.
(b) No general solicitation or general advertising (within the meaning of Rule
502 under the Securities Act) will be used in the United States in connection
with the offering of the Securities.
(c) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof) shall bear the following legend:
"THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED, ENCUMBERED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM.  EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY
NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.  THE HOLDER OF
THE SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A)
SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a)
INSIDE THE UNITED STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
-22-

--------------------------------------------------------------------------------



REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE
WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF
THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE.  NO REPRESENTATION CAN BE
MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF
THE SECURITY EVIDENCED HEREBY."
Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.
SECTION 8. Indemnification.
(a) Indemnification of the Initial Purchasers.  Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its Affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, Affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other U.S. federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and to reimburse each
Initial Purchaser and each such Affiliate, director, officer, employee or
controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by the Representative) as such expenses are
reasonably incurred by such Initial Purchaser or such Affiliate, director,
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply, with respect to an Initial Purchaser, to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by such Initial Purchaser through
the Representative expressly for use in the Preliminary Offering Memorandum, the
Pricing Supplement, any Company Additional Written Communication or the Final
Offering Memorandum (or any amendment or supplement thereto).  The indemnity
agreement set forth in this Section 8(a) shall be in addition to any liabilities
that the Company and the Guarantors may otherwise have.
(b) Indemnification of the Company and the Guarantors.  Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their
-23-

--------------------------------------------------------------------------------



respective officers and directors and each person, if any, who controls the
Company or any Guarantor within the meaning of the Securities Act or the
Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, any Guarantor or any such director or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other U.S. federal or state statutory law or regulation, or at common
law or otherwise (including in settlement of any litigation, if such settlement
is effected with the written consent of such Initial Purchaser), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representative expressly for use
therein; and to reimburse the Company, any Guarantor and each such director or
controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action.  Each of the Company and the Guarantors
hereby acknowledges that the only information that the Initial Purchasers
through the Representative have furnished to the Company expressly for use in
the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto) are the statements set forth in the      
fourth, sixth (third sentence only) and seventh paragraphs under the caption
"Plan of Distribution" in the Preliminary Offering Memorandum and the Final
Offering Memorandum.  The indemnity agreement set forth in this Section 8(b)
shall be in addition to any liabilities that each Initial Purchaser may
otherwise have.
(c) Notifications and Other Indemnification Procedures.  Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8.  In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.
-24-

--------------------------------------------------------------------------------



Upon receipt of notice from the indemnifying party to such indemnified party of
such indemnifying party's election so to assume the defense of such action and
approval by the indemnified party of counsel, the indemnifying party will not be
liable to such indemnified party under this Section 8 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof (other than the reasonable costs of investigations) unless (i)
the indemnified party shall have employed separate counsel in accordance with
the proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel (in each jurisdiction)), which
shall be selected by Merrill Lynch (in the case of counsel representing the
Initial Purchasers or their related persons), representing the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.
(d) Settlements.  The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment.  Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by this Section 8, the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party's entitlement
to such reimbursement prior to the date of such settlement.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.
SECTION 9. Contribution.  If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable
considerations.  The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company, and the total discount
-25-

--------------------------------------------------------------------------------



received by the Initial Purchasers bear to the aggregate initial offering price
of the Securities.  The relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the Guarantors, on the one
hand, or the Initial Purchasers, on the other hand, and the parties' relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or inaccuracy.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.
The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.
Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers'
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A.  For purposes of this Section 9, each director, officer and
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.
SECTION 10. Termination of this Agreement.  Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time:  (i) trading or quotation in any of the Company's securities
shall have been suspended or limited by the Commission or by NYSE, or trading in
securities generally on either the Nasdaq Stock Market or the NYSE shall have
been suspended or limited, or minimum or maximum prices shall have been
generally established on any of such quotation system or stock exchange by the
Commission or FINRA; (ii) a general banking moratorium shall have been declared
by any of U.S. federal, New York or Delaware authorities; (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States' or international political,
financial or economic conditions, as in the judgment of the Representative is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Securities in the manner and on the terms
described in the Pricing Disclosure Package or to enforce contracts for the sale
of securities; (iv) in the judgment of the Representative there shall have
occurred any Material Adverse Change; or (v) the Company shall have sustained a
loss by strike, fire, flood, earthquake, accident or other
-26-

--------------------------------------------------------------------------------



calamity of such character as in the judgment of the Representative may
interfere materially with the conduct of the business and operations of the
Company regardless of whether or not such loss shall have been insured.  Any
termination pursuant to this Section 10 shall be without liability on the part
of (i) the Company or any Guarantor to any Initial Purchaser, except that the
Company and the Guarantors shall be obligated to reimburse the expenses of the
Initial Purchasers pursuant to Sections 4 and 6 hereof, (ii) any Initial
Purchaser to the Company, or (iii) any party hereto to any other party except
that the provisions of Sections 8 and 9 hereof shall at all times be effective
and shall survive such termination.
SECTION 11. Representations and Indemnities to Survive Delivery.  The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, the Company, any Guarantor or any of their partners, officers
or directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement.
SECTION 12. Notices.  All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:
If to the Initial Purchasers:


Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York  10036
Facsimile: (212) 901-7897
Attention: Legal Department


with a copy to:
Cahill Gordon & Reindel llp
80 Pine Street
New York, New York  10005
Facsimile: (212) 378-2169
Attention:  James J. Clark


If to the Company or the Guarantors:


Alliance Data Systems Corporation
7500 Dallas Parkway, Suite 700
Plano, Texas  75024
Facsimile: (214) 494-3900
Attention:  Joseph L. Motes III, General Counsel
with a copy to (which shall not constitute notice):
Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, Texas  75201
Facsimile: (214) 969-4343
Attention:  Seth R. Molay
-27-

--------------------------------------------------------------------------------



Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.
SECTION 13. Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. 
The term "successors" shall not include any Subsequent Purchaser or other
purchaser of the Securities as such from any of the Initial Purchasers merely by
reason of such purchase.
SECTION 14. Authority of the Representative.  Any action by the Initial
Purchasers hereunder may be taken by Merrill Lynch on behalf of the Initial
Purchasers, and any such action taken by Merrill Lynch shall be binding upon the
Initial Purchasers.
SECTION 15. Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof.  If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
SECTION 16. Governing Law and Waiver of Jury Trial Provisions.  THIS AGREEMENT
AND ANY CLAIM, DISPUTE OR CONTROVERSY ARISING UNDER OR RELATED TO THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH
STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 17. Default of One or More of the Several Initial Purchasers.  If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date.  If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 72 hours after
-28-

--------------------------------------------------------------------------------



such default, this Agreement shall terminate without liability of any party to
any other party except that the provisions of Sections 4, 6, 8 and 9 hereof
shall at all times be effective and shall survive such termination.  In any such
case either the Initial Purchasers or the Company shall have the right to
postpone the Closing Date, as the case may be, but in no event for longer than
seven (7) days in order that the required changes, if any, to the Final Offering
Memorandum or any other documents or arrangements may be effected.
As used in this Agreement, the term "Initial Purchaser" shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17.  Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.
SECTION 18. No Advisory or Fiduciary Responsibility.  Each of the Company and
the Guarantors acknowledges and agrees that:  (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm's-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, and the Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement; (iv)
the several Initial Purchasers and their respective affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Company and the Guarantors, and the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof.  The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.
SECTION 19. General Provisions.  This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.  This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a "pdf" or "tif") shall be
effective as delivery of a manually executed counterpart thereof.  This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the
-29-

--------------------------------------------------------------------------------



condition is meant to benefit.  The section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.
-30-

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
Very truly yours,
ALLIANCE DATA SYSTEMS CORPORATION
By:  /s/ Charles L. Horn
Name: Charles L. Horn
Title:   Executive Vice President and Chief
            Financial Officer
ADS ALLIANCE DATA SYSTEMS, INC.
as Guarantor




By:  /s/ Charles L. Horn
Name: Charles L. Horn
Title:   Executive Vice President and Chief
                 Financial Officer
ALLIANCE DATA FOREIGN HOLDINGS, INC.
ASPEN MARKETING SERVICES, LLC
as Guarantors




By:  /s/ Charles L. Horn
Name: Charles L. Horn
Title:   Vice President
ADS FOREIGN HOLDINGS, INC.
as Guarantor




By:  /s/ J. Jeffrey Chesnut
Name: J. Jeffrey Chesnut
Title:   Treasurer
COMENITY LLC
COMENITY SERVICING LLC
as Guarantors




By:  /s/ Jeffrey Fair
Name: Jeffrey Fair
Title:   Vice President, Tax
 
[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------



EPSILON DATA MANAGEMENT, LLC
CONVERSANT LLC
COMMISSION JUNCTION LLC
as Guarantors




By:  /s/ J. Jeffrey Chesnut
Name: J. Jeffrey Chesnut
Title:   Vice President and Assistant Treasurer
-32-

--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representative as of the date first above written.
MERRILL LYNCH, PIERCE, FENNER & SMITH
                              INCORPORATED,
Acting on behalf of itself
and as the Representative of
the several Initial Purchasers


By: Merrill Lynch, Pierce, Fenner & Smith
 Incorporated
By:  /s/ Vikas Singh
        Name: Vikas Singh
        Title: Director
[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------

SCHEDULE A
Initial Purchasers
 
Aggregate Principal
Amount of Securities to
be Purchased
         
Merrill Lynch, Pierce, Fenner & Smith Incorporated
 
$
105,000,000.00
 
J.P. Morgan Securities LLC
 
$
55,000,000.00
 
Wells Fargo Securities, LLC
 
$
55,000,000.00
 
RBC Capital Markets, LLC
 
$
45,000,000.00
 
Mizuho Securities USA Inc.
 
$
35,000,000.00
 
MUFG Securities Americas Inc.
 
$
35,000,000.00
 
SunTrust Robinson Humphrey, Inc.
 
$
35,000,000.00
 
CIBC World Markets Corp.
 
$
20,000,000.00
 
Deutsche Bank Securities Inc.
 
$
17,500,000.00
 
BNP Paribas Securities Corp.
 
$
12,500,000.00
 
BBVA Securities Inc.
 
$
12,500,000.00
 
Capital One Securities, Inc.
 
$
12,500,000.00
 
Fifth Third Securities, Inc.
 
$
12,500,000.00
 
Regions Securities LLC
 
$
12,500,000.00
 
SMBC Nikko Securities America, Inc.
 
$
12,500,000.00
 
Scotia Capital (USA) Inc.
 
$
12,500,000.00
 
KeyBanc Capital Markets Inc.
 
$
2,500,000.00
 
Raymond James & Associates, Inc.
 
$
2,500,000.00
 
U.S. Bancorp Investments, Inc.
 
$
2,500,000.00
 
The Williams Capital Group, L.P.
 
$
2,500,000.00
           
Total
 
$
500,000,000
 





Sched. A-1

--------------------------------------------------------------------------------

SCHEDULE B
Significant Subsidiaries
1.
ADS Alliance Data Systems, Inc.

2.
ADS Foreign Holdings, Inc.

3.
Alliance Data Foreign Holdings, Inc.

4.
Comenity Bank

5.
Comenity Capital Bank

6.
Comenity LLC

7.
LoyaltyOne, Co. (a Nova Scotia, Canadian unlimited liability company)

8.
Epilson Data Management LLC

9.
Conversant LLC

10.
Alliance Data Lux Holdings S.´a r.l. (a private limited liability company
organized in the Grand Duchy of Luxembourg)

11.
Alliance Data Lux Financing S.´a r.l. (a private limited liability company
organized in the Grand Duchy of Luxembourg)

12.
Rhombus Investments L.P. (a Bermuda exempted limited partnership)









Sched. B-1

--------------------------------------------------------------------------------

EXHIBIT A
Opinion of counsel for the Company to be delivered pursuant to Section 5 of the
Purchase Agreement.
(i)
Based solely on the Good Standing Certificate, the Company is validly existing
as a corporation in good standing under the laws of the State of Delaware.

(ii)
The Company has the corporate power and authority to own, lease and operate its
properties and conduct its business, in each case as described in the Pricing
Disclosure Package and the Final Offering Memorandum, and to enter into and
perform its obligations under the Purchase Agreement.

(iii)
Based solely on the Good Standing Certificates, the Company was duly qualified
and in good standing as a foreign corporation in each jurisdiction listed on
Schedule [__] hereto to the extent noted in such Good Standing Certificates as
of the dates noted therein.

(iv)
Based solely on the Good Standing Certificates, each of the Initial Guarantors
(other than Comenity Servicing LLC and Commission Junction LLC) is validly
existing as a corporation or limited liability company, as applicable, in good
standing under the laws of the State of Delaware. "Initial Guarantors" means ADS
Alliance Data Systems, Inc., ADS Foreign Holdings, Inc., Alliance Data Foreign
Holdings, Inc., Aspen Marketing Services, LLC, Comenity Servicing LLC, Comenity
LLC, Epsilon Data Management, LLC , Conversant LLC and Commission Junction LLC. 
Each of Comenity Servicing LLC and Commission Junction LLC is validly existing
as a limited liability company in good standing under the laws of the State of
Texas.

(v)
Each of the Initial Guarantors has the corporate or limited liability company
power and authority, as applicable, to own its properties and conduct its
business, in each case as described in the Pricing Disclosure Package and the
Final Offering Memorandum and to enter into and perform its obligations under
the Purchase Agreement.

(vi)
Based solely on the Good Standing Certificates, each Initial Guarantor was duly
qualified and in good standing as a foreign corporation or limited liability
company, as applicable, in each jurisdiction listed on Schedule [__] to the
extent noted in such Good Standing Certificates as of the dates noted therein.

(vii)
All of the issued and outstanding shares of capital stock of each Initial
Guarantor that is a corporation are owned of record as specified on Schedule
[__].  All of the issued and outstanding limited liability company interests of
each Initial Guarantor that is a limited liability company are owned of record
as specified on Schedule [__].

(viii)
The Purchase Agreement has been duly authorized, executed and delivered by the
Company and each Initial Guarantor.

(ix)
The Indenture (including the Guarantees set forth therein) has been duly
authorized, executed and delivered by the Company and each Initial Guarantor and
(assuming the due authorization, execution and delivery thereof by the Trustee)
is a valid and binding agreement of the Company and each Initial Guarantor,
enforceable against the Company and each Initial Guarantor in accordance with
its terms, except as the enforcement thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent transfer and conveyance, reorganization,
moratorium and similar Laws affecting creditors' rights and remedies generally
including court decisions

Ex. A-1

--------------------------------------------------------------------------------

interpreting such Laws; (ii) general principles of equity, including, without
limitation, concepts of good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity); (iii) the power of
the courts to award damages in lieu of equitable remedies; and (iv) securities
Laws and public policy underlying such Laws with respect to rights to
indemnification and contribution.

(x)
The Notes have been duly authorized by the Company and, when executed by the
Company and authenticated by the Trustee in the manner provided in the Indenture
(assuming the due authorization, execution and delivery of the Indenture by the
Trustee) and delivered against payment of the purchase price therefor, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by (i) applicable bankruptcy, insolvency, fraudulent transfer and
conveyance, reorganization, moratorium and similar Laws affecting creditors'
rights and remedies generally including court decisions interpreting such Laws;
(ii) general principles of equity, including, without limitation, concepts of
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity); (iii) the power of the courts to award damages
in lieu of equitable remedies; and (iv) securities Laws and public policy
underlying such Laws with respect to rights to indemnification and contribution.

(xi)
The Securities and the Indenture conform in all material respects to the
descriptions thereof contained in the Pricing Disclosure Package and the Final
Offering Memorandum.

(xii)
The statements in each of the Pricing Disclosure Package and the Final Offering
Memorandum under the caption "Description of Notes" and under the subcaptions "–
2013 Credit Agreement," "– 5.250% Senior Notes due 2017,"  "– 6.375% Senior
Notes due 2020," "– 5.375% Senior Notes due 2022" and "– 5.25% Senior Notes due
2023" under the caption "Description of Other Indebtedness" insofar as they
purport to constitute summaries of the terms of contracts and other documents,
fairly present, in all material respects, the information purported to be
included therein.

(xiii)
The statements in each of the Pricing Disclosure Package and the Final Offering
Memorandum under the caption "Certain U.S. Federal Income Tax Considerations,"
insofar as such statements purport to be summaries of the terms of United States
federal statutes, rules and regulations, in each case, that constitute Included
Laws, constitute fair summaries of the terms of such statutes, rules or
regulations in all material respects, subject to the qualifications and
assumptions stated therein.

(xiv)
No authorization or approval by, registration or filing with, or notice to, any
governmental authority or regulatory body (each, a "Filing") is required under
any of the Included Laws for the due execution and delivery of the Transaction
Documents by the Company or the Initial Guarantors and the performance by the
Company and the Initial Guarantors of their respective obligations under the
Transaction Documents except (i) such Filings as have been obtained or made and
(ii) Filings required to be made in the ordinary course of business.

(xv)
The execution, delivery and performance of the Transaction Documents by the
Company and the Initial Guarantors and the Company's and each Initial
Guarantor's performance of its respective obligations thereunder, including the
issuance and sale of the Notes by the Company and the issuance of the Guarantees
by the Initial Guarantors, do not: (i) result in the violation by the Company or
any Initial Guarantor of the Organizational Documents of the Company or the
Initial Guarantors; (ii) result in the violation by the Company or any Initial
Guarantor of any statute, rule

Ex. A-2

--------------------------------------------------------------------------------

or regulation that is an Included Law; or (iii) breach or result in a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of the Initial
Guarantors pursuant to, the Reviewed Agreements.  "Organizational Documents"
means (a) with respect to the Company, the Company's certificate of
incorporation and the Company's bylaws, (b) with respect to each Initial
Guarantor that is a corporation, such Initial Guarantor's certificate of
incorporation and bylaws, and (c) with respect to each Initial Guarantor that is
a limited liability company, such Initial Guarantor's certificate of formation
and limited liability company agreement.

(xvi)
Each of the periodic and current reports filed by the Company under the Exchange
Act and incorporated by reference in the Pricing Disclosure Package or the Final
Offering Memorandum (except the financial statements, financial schedules and
other financial, accounting and statistical data contained in, omitted from, or
incorporated by reference in, such reports, as to which we express no view), at
the time it was filed with the Commission, appeared on its face to be
appropriately responsive in all material respects to the requirements of the
Exchange Act and the rules and regulations promulgated by the Commission
thereunder, except that we express no view as to the antifraud provisions of any
Laws.

(xvii)
The Company and the Initial Guarantors are not and, after giving effect to the
issuance and sale of the Notes in accordance with the terms of the Purchase
Agreement and the application of the net proceeds therefrom as contemplated
under the caption "Use of Proceeds" in the Pricing Disclosure Package and the
Final Offering Memorandum, will not be, an "investment company" required to
register under and within the meaning of the Investment Company Act.

(xviii)
Assuming the accuracy of the representations, warranties and covenants of the
Company, the Initial Guarantors and the Initial Purchasers and the performance
by such parties of their respective agreements contained in the Purchase
Agreement, no registration of the Notes or the Guarantees under the Securities
Act, and no qualification of an indenture under the Trust Indenture Act with
respect thereto, is required in connection with the purchase of the Securities
by the Initial Purchasers or the initial resale of the Securities by the Initial
Purchasers to Subsequent Purchasers in the manner contemplated by the Purchase
Agreement and the Pricing Disclosure Package and the Final Offering Memorandum.

Because the primary purpose of our professional engagement was not to establish
or confirm factual matters or financial, accounting or statistical information
and because many determinations involved in the preparation of the Pricing
Disclosure Package and the Final Offering Memorandum are of a wholly or
partially non-legal character, except to the extent expressly set forth in
paragraphs (xii) and (xiii) above, we are not passing upon and do not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained or incorporated by reference in the Pricing Disclosure Package and the
Final Offering Memorandum and we make no representation that we have
independently verified the accuracy, completeness or fairness of such
statements.
However, in the course of our acting as counsel to the Company and the Initial
Guarantors in connection with the preparation of the Pricing Disclosure Package
and the Final Offering Memorandum, we have reviewed the Pricing Disclosure
Package and the Final Offering Memorandum and have participated in conferences
and telephone conversations with representatives of the Company and the Initial
Guarantors, representatives of the independent public accountants for the
Company, representatives of the Initial Purchasers and representatives of the
Initial Purchasers' counsel, during which conferences and conversations the
contents of the Final Offering Memorandum and the Pricing Disclosure Package and
related matters were discussed.
Ex. A-3

--------------------------------------------------------------------------------



Subject to the foregoing, on the basis of the information we gained in the
course of our participation in such conferences and conversations and our review
of the Final Offering Memorandum and the Pricing Disclosure Package, we confirm
to you that:
(a)
No facts have come to our attention that cause us to believe that the Final
Offering Memorandum (except the financial statements, financial schedules and
other financial and accounting data contained therein or omitted therefrom or
incorporated by reference therein, as to which we express no view), as of the
date of the Final Offering Memorandum and as of the Closing Date, contained or
contains any untrue statement of a material fact or omitted or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and

(b)
No facts have come to our attention that cause us to believe that the Pricing
Disclosure Package (except the financial statements, financial schedules and
other financial and accounting data contained therein or omitted therefrom or
incorporated by reference therein, as to which we express no view), as of the
Time of Sale (which you have informed us was __ p.m. on October 24, 2016),
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading.

Included Laws

 We express no opinion as to the Laws of any jurisdiction other than the
Included Laws. We have made no special investigation or review of any published
constitutions, treaties, statutes, laws, rules or regulations or judicial or
administrative decisions ("Laws") other than a review of: (i) the Laws of the
State of New York; (ii) the Delaware General Corporation Law and the Delaware
Limited Liability Company Act; (iii) the Texas Business Organizations Code; and
(iv) the federal Laws of the United States of America. For purposes of this
letter, the term "Included Laws" means the Laws described in clauses (i)-(iv) of
the preceding sentence that are, in our experience, normally applicable to
transactions of the type contemplated in the Transaction Documents. The term
"Included Laws" excludes:  (a) securities Laws (other than (1) with respect to
the opinion in paragraph (xvi) of this letter, the Exchange Act, (2) with
respect to the opinion in paragraph (xvii) of this letter, the Investment
Company Act, (3) with respect to the opinion in paragraph (xviii) of this
letter, the Securities Act and the Trust Indenture Act, and (4) with respect to
the negative assurance expressed in the last paragraph of this letter, the
Securities Act and the Exchange Act); (b) Laws of any counties, cities, towns,
municipalities and special political subdivisions, and foreign governments and,
in each case, any agencies thereof; (c) notwithstanding clause (a) above, Laws
relating to land use, zoning, building code and construction issues,
environmental issues, intellectual property issues, antitrust issues, insurance
issues, labor issues, pension issues, employee benefit issues, money laundering
issues, antiterrorism issues and margin regulation issues; (d) tax Laws (other
than with respect to both (1) the opinion in paragraph (xiii) of this letter and
(2) the negative assurance expressed in the last paragraph of this letter,
federal tax Laws other than the Foreign Account Tax Compliance Act); and (e)
Laws relating to the regulation of the conduct of the businesses of the Company
and its subsidiaries including without limitation the Bank Holding Company Act,
the Dodd-Frank Wall Street Reform and Consumer Protection Act, the Federal
Reserve Act, the Bank Secrecy Act, the Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, as amended by the Credit Card
Accountability Responsibility and Disclosure Act of 2009, the Gramm-Leach-Bliley
Act, the USA PATRIOT Act of 2001 and other Laws relating to the businesses of
transaction processing, marketing, credit card issuance and processing, banking,
origination, acquisition, securitization and servicing of receivables, and all
related activities and services.
Ex. A-4

--------------------------------------------------------------------------------

EXHIBIT B
Opinion of internal counsel of Alliance Data Systems Corporation, to be
delivered pursuant to Section 5 of the Purchase Agreement.
(i)
The Bank is a Delaware state chartered bank in good standing and validly
existing under the laws of the State of Delaware.

(ii)
The Bank has full power and authority to own its properties and conduct its
business, as described in the Disclosure Package and the Final Offering
Memorandum.



(iii)
The Bank is duly qualified and is in good standing under the laws of each
jurisdiction in which it is required to qualify, except where a failure to so
qualify would not have a material adverse effect on the Bank.



(iv)
All of the issued and outstanding ownership interests of the Bank are owned of
record by wholly-owned subsidiaries of the Company.



(v)
The statements in the Final Offering Memorandum under the headings: "Risk
Factors—Current and proposed regulation and legislation relating to our card
services could limit our business activities, product offerings and fees charged
and may have a significant impact on our business, results of operation and
financial condition"; "Risk Factors—Legislation relating to consumer privacy may
affect our ability to collect data that we use in providing our loyalty and
marketing services, which, among other things, could negatively affect our
ability to satisfy our clients' needs"; "Risk Factors—If we are unable to
securitize our credit card receivables due to changes in the market, we may not
be able to fund new credit card receivables, which would have a negative impact
on our operations and earnings"; "Risk Factors—Our bank subsidiaries are subject
to extensive federal and state regulation that may require us to make capital
contributions to them, and that may restrict the ability of these subsidiaries
to make cash available to us"; and "Risk Factors—If our bank subsidiaries fail
to meet certain criteria, we may become subject to regulation under the Bank
Holding Company Act, which could force us to cease all of our non-banking
activities and lead to a drastic reduction in our revenue and profitability";
and in our Annual Report on Form 10-K for the year ended December 31, 2015 under
the headings "Business—Protection of Intellectual Property and Other Proprietary
Rights"; "Business—Regulation"; and "Management's Discussion and Analysis of
Financial Condition and Results of Operation—Legislative and Regulatory Matters"
insofar as such statements constitute summaries of legal matters, agreements,
documents or legal proceedings, or legal conclusions, have been reviewed by such
counsel and accurately and fairly present and summarize, in all material
respects, as of their respective issue dates, the matters referred to therein.



Ex. B-1

--------------------------------------------------------------------------------

ANNEX I
Resale Pursuant to Regulation S or Rule 144A.  Each Initial Purchaser
understands that:
Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering of
the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act.  Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any "tombstone" advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.
Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:
"The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the "Securities Act"), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect.  Terms used above have the
meanings assigned to them in Regulation S under the Securities Act."
Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
registration requirements of the Securities Act.



Annex-1

--------------------------------------------------------------------------------